FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       May 13, 2022




In the Court of Appeals of Georgia
 A22A0169. DENHARDT v. JONES.

      MCFADDEN, Presiding Judge.

      This appeal challenges a trial court order granting an interlocutory injunction.

Because the appellant has failed to show that the trial court abused its discretion, we

affirm.

      1. Facts and procedural posture.

      Carl Jones filed a declaratory judgment action against Eddie Denhardt and

Debra Southern seeking to clear title to certain real estate and to set aside a deed to

secure debt based on, among other things, claims of fraud. Denhardt answered the

complaint and filed a motion to dismiss the complaint or, in the alternative, to transfer

the case to another venue. Denhardt also initiated foreclosure proceedings against the
subject property. Jones then filed a motion for an interlocutory injunction to enjoin

the foreclosure sale.

      After a hearing, the trial court entered an order granting Jones’ motion for an

interlocutory injunction of a foreclosure sale, finding that Jones would be irreparably

harmed if Denhardt were allowed to proceed with a foreclosure sale before the court

had ruled in the instant action, that Denhardt’s alleged interest in the property would

not be harmed by such an injunction, that Jones’ allegations of fraud and lack of

consideration were sufficient to prevail against Denhardt, and that potential innocent

purchasers could be irreparably harmed if the property were sold before a ruling in

the instant action. Denhardt appeals from the trial court’s order granting an

interlocutory injunction.

      2. Interlocutory injunction.

      Denhardt argues that the trial court committed reversible error in granting the

interlocutory injunction. We disagree. The general law regarding interlocutory

injunctions is well settled.

      Whether to grant a request for interlocutory injunctive relief is within
      the trial court’s discretion, and we will not reverse its decision unless the
      trial court made an error of law that contributed to the decision, there
      was no evidence on an element essential to relief, or the court manifestly
      abused its discretion. The purpose for granting interlocutory injunctions

                                           2
      is to preserve the status quo, as well as balance the conveniences of the
      parties, pending a final adjudication of the case. When deciding whether
      to issue an interlocutory injunction, a trial court should consider
      whether: (1) there is a substantial threat that the moving party will suffer
      irreparable injury if the injunction is not granted; (2) the threatened
      injury to the moving party outweighs the threatened harm that the
      injunction may do to the party being enjoined; (3) there is a substantial
      likelihood that the moving party will prevail on the merits of its claims
      at trial; and (4) granting the interlocutory injunction will not disserve the
      public interest. The first factor — substantial threat of irreparable injury
      if an interlocutory injunction is not entered — is the most important one,
      given that the main purpose of an interlocutory injunction is to preserve
      the status quo temporarily to allow the parties and the court time to try
      the case in an orderly manner. Because the test for the issuance of an
      interlocutory injunction is a balancing test, it is not incumbent upon the
      movant to prove all four factors to obtain the interlocutory injunction.

Wood v. Wade, ___ Ga. App. ___ (869 SE2d 111) (2022) (citations and punctuation

omitted).

      (a) Misinterpretation of law.

      Denhardt first enumerates that the trial court granted the injunction based on

a misinterpretation of the law. But Denhardt has not identified any specific law the

trial court misinterpreted and he has failed to show by the record that the judge

misunderstood the law regarding interlocutory injunctions. Indeed, contrary to

Denhardt’s enumerated error, a review of the record shows that the trial court knew

the applicable law. Among other things, the judge explained at the hearing that he


                                           3
was issuing the injunction for the proper purpose of maintaining the status quo; he

cited the statute pertaining to interlocutory injunctions in his order; and he made

appropriate findings consistent with the law on interlocutory injunctions as discussed

above, including a finding regarding the most important factor of irreparable harm to

the movant. “The trial judge is presumed to know the law and presumed to faithfully

and lawfully perform the duties devolving upon [him] by law. This court will not

presume the trial court committed error where that fact does not affirmatively

appear.” Infinite Energy v. Ga. PSC, 257 Ga. App. 757, 759 (1) (572 SE2d 91) (2002)

(citation and punctuation omitted). Accord Stewart v. McDonald, 334 Ga. App. 461,

464 n. 5 (779 SE2d 695) (2015) (“we presume that the trial court understood and

applied the correct law unless the [appellant] shows otherwise”).

      To the extent this enumeration can be construed as an argument that the trial

court erred in its consideration of the third factor cited above — the substantial

likelihood that the moving party will prevail on the merits of its claims at trial — the

argument fails to show an abuse of discretion mandating reversal. We first note that

Denhardt incorrectly claims that the trial court prohibited either party from

introducing evidence at the interlocutory injunction hearing; a review of the hearing

transcript reveals that the court issued no such prohibition.

                                           4
      Moreover, as explained above, “[b]ecause the test for the issuance of an

interlocutory injunction is a balancing test, it is not incumbent upon the movant to

prove all four factors to obtain the interlocutory injunction.” Wood, supra. So even

assuming for the sake of argument that Jones did not adequately prove the third

factor, Denhardt still must show that the trial court abused its discretion in balancing

all the factors. But he has not made such a showing, failing to make cognizable claims

of error as to the court’s findings on the other three factors and as to the court’s

balancing of the factors.

            [T]he decision to grant an interlocutory injunction must often be
      made under time constraints that do not allow for the careful
      deliberation and reflection that accompany a full trial on the merits.
      Thus, the trial court must make a judgment call regarding the equities
      presented, and the court is vested with broad discretion in making that
      decision.

City of Waycross v. Pierce County Bd. of Commissioners, 300 Ga. 109, 110 (1) (793

SE2d 389) (2016) (citation and punctuation omitted). Because Denhardt has failed

to carry his burden of affirmatively showing that the trial court misunderstood and

misapplied the law, “we conclude that the trial court did not abuse its considerable

discretion in granting the motion for an interlocutory injunction.” Wood, supra at ___

(2) (e) (citation and punctuation omitted).


                                           5
      (b) Tender.

      Denhardt claims that the trial court erred in failing to require Jones to tender

the amount owed on the promissory note before granting the injunction. The claim

is without merit.

             It is true that in a typical wrongful foreclosure action, the plaintiff
      is required to tender the amount due under the security deed and note in
      order to maintain an action in equity. . . . [H]owever, . . . tender is not an
      absolute rule, especially where it is alleged that the foreclosing party
      procured the sale of the property through its own improper conduct[.]

Metro Atlanta Task Force for the Homeless v. Ichthus Community Trust, 298 Ga. 221,

236 (4) (a) (780 SE2d 311) (2015) (citation, punctuation, and footnote omitted).

      This is not a typical wrongful foreclosure action. Indeed it is not a wrongful

foreclosure action at all. It is a declaratory judgment action. Jones brought this action

against Denhardt, seeking to clear title. Denhardt attempted foreclosure while it was

pending.

      Moreover, Jones’s allegations in this case include fraud by Denhardt and that

the security deed and promissory note were improperly assigned to Denhardt. Since

this is not a typical wrongful foreclosure action and is instead a declaratory judgment

action involving allegations of wrongful conduct by Denhardt, we find no reversible

error in the trial court not requiring tender prior to granting the interlocutory

                                            6
injunction. See Coates v. Jones, 142 Ga. 237 (82 SE 649) (1914) (plaintiff was

exempt from tender under circumstances which included fraudulent conduct by the

defendant). Compare Oconee Fed. Savings and Loan Assn. v. Brown, 349 Ga. App.

54, 60 (825 SE2d 456) (2019) (involving “typical wrongful foreclosure action”

requiring tender in order to obtain injunction).

      (c) Lis pendens.

      Denhardt cites Ingram & Le Grand Lumber Co. v. McAllister, 188 Ga. 626 (4

SE2d 558) (1939) to support his proposition that because Jones filed a lis pendens

before seeking the injunction, he is precluded from obtaining an interlocutory

injunction. But Ingram & Le Grand Lumber does not stand for such a proposition. It

holds instead “that where the rights of the plaintiff to the property in question are

secured under the rule of lis pendens, the judge in the exercise of his discretion may

refuse an interlocutory injunction.” Id. at 631 (emphasis supplied). So contrary to

Denhardt’s argument, the filing of a lis pendens did not mandate that the trial court

refuse to grant an interlocutory injunction and instead left the matter to the discretion

of the trial judge. Indeed, “[t]he granting . . . of injunctions shall always rest in the

sound discretion of the judge, according to the circumstances of each case.” OCGA

§ 9-5-8. Under the circumstances of this case, we find that “the trial court did not

                                           7
abuse its discretion in granting the interlocutory injunction to maintain the status

quo[.]” American Lien Fund v. Dixon, 286 Ga. 562, 566 (3) (690 SE2d 415) (2010).

      Judgment affirmed. Gobeil and Pinson, JJ., concur.




                                         8